Citation Nr: 0710079	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  97-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was further clear and unmistakable error 
(CUE) in a July 31, 1946, rating decision which failed to 
assign a 50 percent rating for the veteran's service-
connected shell fragment wound to the left thigh, Muscle 
Group (MG) XIII when the RO failed to consider whether there 
was an injury to Muscle Group (MG) XVII, to consider whether 
the principles of combined ratings for muscle injuries apply 
in this case, and to consider whether a separate 10 percent 
evaluation was warranted for neurological residuals of the 
left thigh injury.

2.  Entitlement to secondary service connection for 
peripheral vascular disease.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, currently evaluated 
as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active Army service from May 1943 to December 
1945 and active duty with the Navy or Navy Reserve in January 
1952, from January 1955 to January 1961, and from March 1963 
to March 1966.

This appeal initially arose from December 1995 and January 
2002 rating decisions of the Department of Veterans Affairs 
(VA) New York, New York, and St. Petersburg, Florida, 
Regional Offices (RO), respectively.  The St. Petersburg, RO 
is now agency of original jurisdiction for the matters at 
issue in this appeal.  A Travel Board hearing was conducted 
by the undersigned Veterans Law Judge at that RO in November 
2003.  

By a Board decision issued in April 2004, the Board, in 
pertinent part granted the veteran's claim that there was CUE 
in a July 31, 1946, rating decision, to the extent that it 
failed to assign a 30 percent rating for the veteran's 
service-connected shell fragment wound to the left thigh.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  By an August 2006 Order, the 
Court vacated the Board's April 2004 decision that there was 
CUE in the reduction of the pre-stabilization rating of a 
penetrating wound of the left thigh only to the extent that 
the 1946 rating decision failed to assign a 30 percent rating 
for the veteran's service-connected shell fragment wound to 
the left thigh, and the Court directed the Board to consider 
whether there was additional CUE when the RO failed to 
consider whether there was an injury to Muscle Group (MG) 
XVII, whether the principles of combined ratings for muscle 
injuries apply in this case, and whether the application of 
Paragraph 16(7), "The Musculoskeletal System," of VA's 1945 
Schedule for Rating Disabilities, warranted a separate 10 
percent disability evaluation for neurological residuals of 
the left thigh injury.  This portion of the appeal returns to 
the Board from the Court.  

The Board's April 2004 decision denied a claim that the July 
31, 1946, rating decision that reduced the combined 50 
percent pre-stabilization rating of bilateral penetrating 
wounds of the thighs to 10 percent for the right thigh was 
based on clear and unmistakable error.  The veteran did not 
address this issue in his appeal to the Court, and that 
determination was not vacated by the Court.  The Board's 
April 2004 denial of that claim is final.

In its April 2004 decision, the Board Remanded claims of 
entitlement to secondary service connection for peripheral 
vascular disease, entitlement to an increased rating for 
residuals of a shell fragment wound of the left thigh, 
currently evaluated as 30 percent disabling, and entitlement 
to an increased rating for residuals of a shell fragment 
wound of the right thigh, currently evaluated as 10 percent 
disabling.  These claims return to the Board following 
additional development.  

The veteran's motion for advancement of his claims on the 
docket based on his age has been granted.  38 C.F.R. § 20.900 
(2006).  


FINDINGS OF FACT

1.  The Rating Schedule in effect at the time of the July 
1946 rating decision required that, where more than one 
muscle group in an anatomic region was injured, the 
evaluation assigned for the major affected muscle group be 
elevated to the next higher rating; a separate evaluation was 
not assigned for each muscle group injury.

2.  The clinical evidence available at the time of the July 
1946 rating decision undebatably required that the RO 
consider whether the veteran sustained muscle injury to the 
left buttock, as well as to the left hamstring, and 
establishes that there was entrapment of the left sciatic 
nerve in the left posterior thigh scar tissue, resulting in 
radiation of pain down the back of the left leg.

3.  The current medical evidence establishes that the veteran 
does not have peripheral vascular disease.  

4.  The current residuals of the veteran's muscle injuries, 
left buttock and thigh, are not more than moderately severe 
for each affected muscle group, resulting in an evaluation of 
no more than 50 percent for muscle injury to MG XVII and MG 
XIII, and the veteran's symptoms of sciatic nerve involvement 
are subjective only, with no signs of incomplete paralysis or 
motor innervations deficits, precluding an evaluation in 
excess of 10 percent for sciatic nerve disability.  

5.  The veteran's current symptoms of right posterior thigh 
injury, with a small area of muscle injury to MG XV and a 
painful scar, meet the criteria for moderately severe muscle 
injury.    


CONCLUSIONS OF LAW

1.  The July 31, 1946, rating decision which failed to 
consider rating criteria applicable to muscle injury and to 
assign a 50 percent evaluation for two muscle injuries in the 
same anatomic area, a moderately severe MG XVII injury and a 
moderately severe injury to MG XIII, and which failed to 
assign a separate, compensable, 10 percent evaluation for 
diagnosed sciatic nerve entrapment, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002).  

2.  The criteria for service connection for peripheral 
vascular disease have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for an evaluation in excess of 50 percent 
for left MG XVII and MG XVII injuries and for an evaluation 
in excess of 10 percent for sciatic nerve involvement are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code 5315, 4.124 Diagnostic Code 8520 
(2006).

4.  The criteria for an increased evaluation from 10 percent 
to 20 for residuals of a shell fragment wound, posterior 
right thigh, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.73, Diagnostic Code 5315, 4.124, Diagnostic Code 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal before the Board at this time includes four 
issues.  First, the veteran contends that there was CUE in a 
July 1946 rating decision, and that, had the RO properly 
considered the law and regulations applicable at that time, 
he would have been entitled to a 50 percent evaluation for 
his muscle injuries and a 10 percent evaluation for sciatic 
nerve involvement.  Second, the veteran seeks service 
connection for peripheral vascular disease.  The third claim 
to be addressed in this appeal began as a claim of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's shell fragment wound, left thigh.  Based on the 
vacated April 2004 Board decision, the RO assigned a 30 
percent evaluation for this disability from the effective 
date of the July 31, 1946 rating decision to the present, 
although the veteran did not challenge a February 1985 Board 
decision which assigned a 10 percent evaluation, vitiating 
that decision.  Given the RO's determination following the 
April 2004 Board decision, the claim with respect to the 
current evaluation of the left thigh disability remaining on 
appeal, given the Board's decision below as to the veteran's 
CUE claim, is a claim for an evaluation in excess of 50 
percent for left thigh muscle injury and in excess of 10 
percent for neurological disability.  The Board has addressed 
the appeal for an increased current evaluation to this extent 
only.  Finally, the fourth issue on appeal is the veteran's 
contention that he is entitled to an evaluation in excess of 
10 percent for right thigh disability.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the Board's April 2004 Remand of the 
claims on appeal, other than the CUE claim, the veteran was 
notified of the provisions of the VCAA in a letter issued in 
July 2006.  The letter informed the appellant of the actions 
VA would take to assist him to develop the claims, advised 
the appellant of the evidence required to substantiate a 
claim for service connection and a claim for an increased 
rating, and advised the veteran of the types of evidence that 
might be relevant to substantiate claims.  The letter also 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, such as statements from 
individuals, and advised the veteran to submit any evidence 
he had in his possession.  The letter advised the veteran of 
the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

As the claims were thereafter adjudicated in October 2006, 
when a supplemental statement of the case (SSOC) was issued, 
the notice provided in July 2006 met the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims was met.  In particular, the veteran was afforded 
several opportunities to submit or identify evidence, and was 
afforded several VA examinations.  The veteran testified at a 
hearing before the Board.  The veteran's representative 
submitted argument on the veteran's behalf.  Records were 
obtained from each provider identified by the veteran.  The 
veteran has not identified any additional evidence which 
might be relevant to the claims.  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date and a disability rating following a grant of 
service connection is harmless error, since the denial of the 
veteran's service connection claim renders moot such notice.  

As to the claim that there is CUE in the 1946 rating decision 
and in the Board's April 2004 decision, the determination on 
that claim is a matter of law.  Development of the claim 
cannot, as a matter of law, affect the outcome of the claim.  
Moreover, as the decision below grants the veteran the 
complete benefit he has argued he is entitled to, no further 
discussion of the VCAA with respect to that claim is 
required.  

1.  Claim of CUE in July 1946 rating decision 

The July 31, 1946, evaluation of the veteran's left thigh 
disability was governed by VA's 1945 Schedule of Disability 
Ratings (Rating Schedule).  The Board determined, in an April 
2004 decision, that the application of the 1933 Rating 
Schedule by the RO rather than the 1945 Rating Schedule when 
it adjudicated the July 1946 rating decision resulted in 
clear and unmistakable error (CUE), to the extent that the RO 
failed to assign a 30 percent evaluation for Muscle Group 
XIII injury.  To this extent, the Court affirmed the Board's 
April 2004 decision.

The Court has, however, directed the Board to consider 
whether there was additional clear and unmistakable error 
(CUE) in the July 1946 rating decision.  For the reasons 
discussed below, the Board finds that there was CUE in the 
July 1946 rating decision to the extent that the RO failed to 
assign a 50 percent evaluation for the veteran's muscle 
injuries due to the left thigh shell fragment wounds and a 10 
percent evaluation for neurological residuals of that injury.  

Historically, the veteran sustained a penetrating shell 
fragment wound (SFW) of the left posterior thigh near the 
gluteal fold in April 1945 while on Okinawa.  He was 
evacuated to a field hospital, where his wounds required 
debridement and removal of shell fragments and antibiotic 
therapy (penicillin).  While hospitalized, he complained of 
pain in the left thigh and leg, aggravated by standing and 
walking.  After two months in the Army hospital, he was 
discharged to a replacement battalion.  He was assigned to 
guard duty, which aggravated the pain and weakness of his 
left thigh and leg.  He was reassigned to another Army 
general hospital.  He was again assigned strenuous duty, 
which caused severe pain in the left leg.  

He was readmitted to the hospital.  Pressure on the posterior 
aspect of the thigh just below the left scar caused radiation 
of pain down the posterior aspect of the scar to the knee.  
The August 1945 report prepared for the Physical Examination 
Board specifically stated, "On the left there is a loss of 
the gluteal fold and a flattening out of the buttocks.  There 
is apparently no paralysis of the gluteus maximums or 
minimums.  There is apparently a small amount of atrophy of 
the muscles of the left thigh."  Plastic repair of the left 
thigh scar was recommended, and the veteran was transferred 
to another hospital in September 1945.  

On examination in October 1945 prior to transfer to a 
convalescent center, the examining physician diagnosed slight 
scar involvement of the sciatic nerve.  Admission examination 
at the convalescent center found a long, well-healed, 14-inch 
scar just beneath the left gluteal fold, tender to palpation, 
redundant, and causing pain to radiate down posterior aspect 
of the leg on deep palpation.  In October 1945, the clinical 
records reflect that the veteran's left thigh wound was 
asymptomatic "except for pain in the left buttock and 
posterior aspect of left thigh on walking."  There was also 
an area of anesthesia on the posterior aspect of the left 
thigh.  November 1945, the veteran returned from a 17-day 
furlough complaining of severe pain in the left leg.  The 
original wound was described as severe.  The cicatrix of his 
left thigh wound was very painful. 

Examination in November 1945 noted the veteran had sustained 
multiple fragment wounds of both thighs.  Examination 
revealed that the wounds had healed satisfactorily with some 
loss of muscle tissue of the left hamstring group and 
tenderness at the scar site on the left buttock.  There was 
very good tone and size of the muscles of both thighs.  The 
veteran was recommended for disability discharge.

The veteran obtained a Certificate of Disability Discharge 
(CDD) in December 1945.  The reason for the CDD was, 
"Cicatrix, painful, thigh, left, moderate, nonadherent, 
secondary to wound, penetrating, moderate, thigh, left, 
posterior aspect, point of entrance, posterior aspect, 
junction of upper and middle third, thigh, left, traversing 
skin and soft tissue, incurred in action when soldier was 
struck by shrapnel on 20 April 1945 on Okinawa now manifested 
by painful wound scar during inclement weather and on 
prolonged walking or sitting.  Continuous hospitalization 
since 20 April 1945."

In August 1945, the Assistant Administrator of the Veterans 
Administration issued guidance on assigning adequate initial 
and succeeding ratings in combat injury cases.  See All 
Station Letter MC-133 (Aug. 10, 1945).  The letter cautioned 
that the "0321 scar" rating was "overworked," especially in 
its incorrect application when the disability was not 
superficial, but was a muscle injury from a gunshot wound 
misrated as "cicatrix" or "scar."  The "0321" rating 
discussed in the letter referred to the diagnostic code for 
rating superficial scars involving only skin or superficial 
fasciae.

A VA examination was provided to the veteran in July 1946.  
At that time, he complained of a great deal of pain in the 
left thigh and of swelling in both ankles.  The examiner 
found the veteran had scars of shrapnel wounds of both upper 
thighs, 6 inches by 1 inch on the left, pigment with keloid 
formation, poor skin approximation with "nobbins" [sic] at 
both ends, symptomatic, tenderness on pressure with radiation 
of pain through the cutaneous branch of the thigh, adherent 
to subcutaneous tissue, but causing no limitation of motion.  

The 1945 Rating Schedule described the characteristics of 
slight, moderate, moderately severe, and severe muscle 
injuries from projectile wounds for VA rating purposes for 
the first time.  This rule was new and was not in the 1933 
Rating Schedule.  Specifically, the 1945 Rating Schedule 
addressed, in the section entitled, "THE MUSCULOSKELETAL 
SYSTEM," the types of disability to be expected from the 
effects of missiles, deeper structures, muscle injuries, 
muscle weakness, muscle damage, muscle patterns, and muscle 
groups.  

The rating schedule provided for the first time the following 
characterization of the several degrees of muscle disability, 
at Paragraph 17 of the section on the musculoskeletal system.  
Paragraph 17, "Factors to be Considered in the Evaluation of 
Disabilities Residual to Healed Wounds Involving Muscle 
Groups Due to Gunshot or Other Trauma," described slight 
(insignificant) disability of muscles as including simple 
wound of muscle without debridement infection or effects of 
laceration.  

The 1945 Rating Schedule defined muscle groups, and assigned 
numerical codes for each muscle group.  The muscles of the 
posterior thigh, including the hamstring, were designated as 
Muscle Group (MG) XIII.  The muscles of the buttocks were 
designated as MG XVII.  The Rating Schedule also divided the 
regions of the body into anatomic groups.  Both MG XIII and 
MG XVII were assigned to the anatomic group designated as the 
pelvic girdle and thigh.  

Moderate disability of muscles was defined as including 
through and through or deep penetrating wound of relatively 
short track by single bullet or small shell or shrapnel 
fragment.  Such wounds were to be considered as of at least 
moderate degree.  The regulation specified that moderate 
disability was present in the absence of explosive effect of 
high velocity missile and of residuals of debridement or of 
prolonged infection.  Objective findings in such cases were 
expected to include relatively small scars and signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  The clinical records in this 
case specify that there was an explosive effect of a high-
velocity missile.

Moderately severe disability of muscles was defined as 
including through and through or deep penetrating wound by 
high velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrisation, 
hospitalization for prolonged period in service for treatment 
of wound of severe grade, consistent complaints of cardinal 
symptoms of muscle wounds, scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups, and indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with sound side. 

Severe disability was defined as through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrisation, and 
complaints as with moderately severe injuries, in aggravated 
form.  Objective findings were expected to include extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicated wide damage to muscle groups in track of 
missile, X-ray showing minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect or of muscle substance, moderate or 
extensive loss of deep fascia or of muscle substance, soft or 
flabby muscles in wound area, and findings that muscles do 
not swell and harden normally in contraction.  

At Paragraph 16 of the portion of the Rating Schedule 
addressing the musculoskeletal system, the 1945 Rating 
Schedule also provided that, where there were two or more 
muscle injuries in the same anatomical region, to include the 
pelvic girdle and thigh, a separate evaluation would not be 
granted for each muscle group injury in the anatomic region, 
but, rather, "the rating for the major group affected will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity."  

Analysis

The clinical records clearly show that the veteran suffered 
injury from a high explosive shell fragment, deeply 
penetrating enough to alter the shape of the left buttock.  
The shell fragment wound required debridement and was left 
open for two weeks before it could be closed.  The veteran 
was hospitalized for a prolonged period in service - nearly 
eight months in total.  The scar was relatively large, 14 
inches long and more than 12 square inches.  

The service medical records establish that there was at least 
a "small amount" of atrophy of the hamstrings, which, as 
noted above, were defined by the 1945 Rating Schedule as MG 
XIII.  The service records also clearly state that there was 
loss of the left gluteal fold and pain in the left buttock 
with walking, although there was no actual paralysis of the 
gluteal muscles.  This evidence undebatably required the RO 
to consider whether there was injury to MG XVII, although no 
specific muscle group designation was applied to the 
veteran's muscle group injuries.  

The service medical records show the presence of cardinal 
symptoms of muscle injury, specifically fatigue-pain, which 
rendered the veteran unable to perform guard or other duties 
assigned during his convalescence.  Examination showed loss 
of muscle substance in the hamstrings and loss of tissue in 
the gluteal area.  

The evidence establishes that symptoms of moderately severe 
muscle injury, with binding of fascial planes (adherence), 
debridement, infection, prolonged healing, prolonged 
hospitalization, and diagnosed cicatrisation, as well as 
cardinal symptoms of muscle injury, affecting the whole area.  
Under the 1945 Rating Schedule, the veteran was entitled to 
receive a rating for the "major group affected," which, in 
this case, would be MG XVII, since injuries to that muscle 
group warranted higher schedular evaluations than injuries to 
MG XIII.  

The 1945 Rating Schedule provided a 40 percent evaluation 
when injury to MG XVII was moderately severe under diagnostic 
code 5317.  By the terms of Paragraph 16 of the 
Musculoskeletal portion of the Rating Schedule, that 40 
percent evaluation, if the RO considered the MG XIII injury, 
should have been elevated to the next higher level, a 
50 percent evaluation, based on to the co-existing injury to 
MG XIII.  

The VA examination of July 1946 was wholly inadequate for 
rating, because it failed to report findings as to the 
muscles, limiting its findings to the scar.  Even so, it 
reported signs and symptoms of neurological deficits and 
effects on which the RO based the rating of the scar.  Even 
under the then-canceled 1933 Schedule for Rating 
Disabilities, the inclusion of the fatigue-pain and 
neurogenic symptoms in the rating under Diagnostic Code 0321 
was in contravention of the rating schedule, which provided 
in a note that rating for superficial scars was "[n]ot to be 
applied to minor paresthesias in region of scar . . . ."  

The 1945 Rating Schedule clearly includes disability which is 
due to a scar as part of the muscle injury when a muscle 
injury diagnostic code is applied, since the type and 
severity of the scar is addressed in the evaluation of the 
muscle injury.  Thus, in this case, where the July 1946 
rating decision is being revised on the basis of CUE, the 
rating originally assigned for the scar becomes a factor in 
assigning the muscle injury rating, but a separate 
compensable evaluation for the scar may no longer be 
assigned.  

Paragraph 9 in the Musculoskeletal section of the 1945 Rating 
Schedule states that scars must be evaluated to determine if 
there is an associated lesion of a peripheral nerve.  
Paragraph 16(7) provides additional guidance for rating 
muscle injuries, stating that muscle injury ratings "will 
not be combined with peripheral nerve paralysis ratings for 
the same part unless affecting entirely different 
functions."  

The Rating Schedule further provides, in the section 
describing evaluation of peripheral nerve disability, that, 
where the involvement of the nerve is wholly sensory, the 
evaluation should be for the mild, or, at most, the moderate 
level of disability.  In this case, the veteran's complaint 
in 1945 that he had pain radiating down the leg to the knee 
was determined to be due to entrapment of the sciatic nerve 
in the scar tissue.  

As this nerve involvement is separate from innervation at the 
site of the muscle injury, the veteran met the 1945 criteria 
for a separate, compensable, 10 percent evaluation for nerve 
injury to the sciatic nerve, under Diagnostic Code 8520, as 
set forth in the 1945 Rating Schedule.  However, since the 
involvement of the sciatic nerve was sensory, that is, there 
was no paralysis of muscles other than MG XIII or MG XVII, an 
evaluation in excess of 10 percent was not warranted at the 
time of the July 1946 rating decision under DC 8520.  The 
veteran's pain other than the radiating pain is attributed in 
the 1945 and 1946 medical records to the site of the shell 
fragment wound, and that pain cannot be attributed to sciatic 
nerve involvement so as to warrant an evaluation in excess of 
10 percent.

In sum, the reduction in rating of the residuals of shell 
fragment wound of the left thigh effected by the July 31, 
1946, VA rating decision was clearly and unmistakably 
erroneous, because "the statutory or regulatory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  The 
correct facts, as they were known at the time, were not 
discussed by the rating agency, and the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  To the extent that the RO failed to consider 
whether there was a muscle group injury in the left buttock, 
and failed to consider whether there was a muscle group 
injury to the hamstrings, there was CUE.  Since the RO did 
not further develop the evidence, the record as it existed at 
the time of the July 1946 rating decision would have required 
that the RO assign a 60 percent evaluation for muscle 
injuries, left posterior thigh, and a 10 percent evaluation 
for sciatic nerve entrapment.  Revision of that rating 
decision on the grounds of clear and unmistakable error is 
warranted.  

2.  Claim for service connection for peripheral vascular 
disease

The veteran contends that he has swelling of his ankles as a 
result of peripheral vascular disease secondary to his 
bilateral posterior thigh shrapnel wounds.  Entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service- connected disease or injury . . . ."  38 C.F.R. 
§ 3.310.  

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Peripheral vascular disease, however, is not among 
the diseases designated as chronic, and no presumptive period 
applies to this claim.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.
 
In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The veteran's claim that he has peripheral vascular disease 
as secondary to his service-connected shrapnel wounds was 
Remanded by the Board in April 2004.  The examiner who 
conducted VA examination in July 2006 determined that the 
veteran did not have peripheral vascular disease.  He did 
have small, superficial varicose veins, which the examiner 
noted did not explain the veteran's complaints of pain in the 
lower extremities.  The ankle-brachial index examination 
previously conducted disclosed no arterial insufficiency.  
The examiner concluded that the veteran had no evidence of 
arterial disease.  

In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The criteria for service connection for 
peripheral vascular disease are not met, and, in the absence 
of medical diagnosis of the claimed disorder, service 
connection for peripheral vascular disease cannot be granted.  

3.  Claim for an increased evaluation for shell fragment 
wound, left posterior thigh

The veteran has been granted a 50 percent evaluation for 
shell fragment wound, left posterior thigh, and a 10 percent 
evaluation for sciatic nerve entrapment.  Given that the RO 
assigned the 30 percent evaluation granted in the April 2004 
Board decision from 1946 to the present, even though a 
February 1985 Board decision which denied an evaluation in 
excess of 10 percent for a scar, left thigh, was not 
addressed by the veteran in his CUE claim, the Board assumes 
that the 60 evaluation granted by decision, effective July 
10, 1946, will also be assigned from that date to the 
present.  Therefore, the veteran's claim for an increased 
evaluation for his service-connected shell fragment wound, 
left posterior thigh, is a claim for an evaluation in excess 
of 60 percent.  

The 50 percent evaluation granted under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5317, is the maximum schedular 
evaluation which may be granted for evaluation of two muscle 
group injuries in the anatomic region of the pelvic girdle 
and thigh unless there is loss of use of the extremity, loss 
of use of the buttocks, or ankylosis of a joint.  The veteran 
is able to walk using his left lower extremity, and he is not 
confined to a wheelchair.  He does not have ankylosis of the 
left hip or knee.  He has not lost the use of the left 
buttock.  In short, there is no factor of left muscle injury 
disability which meets any criterion for an evaluation in 
excess of the 50 percent maximum schedular evaluation 
available for injury to the two affected muscle groups.  

The veteran has been granted a 10 percent evaluation for 
entrapment of the left sciatic nerve.  The medical evidence 
and the veteran's testimony establish that the veteran's 
neurological symptoms of sciatic nerve injury has pain 
radiating down the posterior thigh to the left knee and a 
small area of anesthesia.  The regulation which governs 
evaluation of peripheral nerve disability provides that, 
where neurologic symptoms are wholly sensory, the rating 
should be for the mild, or at most the moderate degree of 
disability for the affected nerve.  Mild sciatic nerve 
disability warrants a 10 percent evaluation; moderate sciatic 
nerve disability warrants a 20 percent evaluation.  See 
38 C.F.R. § 4.124, DC 8520.

In this case, no more than a 10 percent evaluation is 
warranted, based on the veteran's complaints of pain, since 
some aspects of his pain are related to the muscle group 
injuries, which are evaluated as 50 percent disabling.  A 20 
percent evaluation would be warranted if the veteran had 
symptoms of foot drop, weakened flexion of the knee, marked 
muscular atrophy below the knee, decreased strength in the 
muscles below the knee, or other symptoms of incomplete 
paralysis of the sciatic nerve.  Symptoms of this severity 
are not present.  

The veteran retains muscle strength described as 4/5, or 
better, in each affected muscle group.  The veteran is able 
to walk unassisted, although with pain, using his left leg.  
There is no medical evidence that the veteran has any symptom 
of incomplete paralysis which is results in more than mild 
disability due to sciatic nerve injury, nor does the veteran 
so contend.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent for sciatic nerve 
entrapment.  

4.  Claim for evaluation in excess of 10 percent for right 
posterior thigh injury

VA examination conducted in February 1998 showed a 7-
centimeter scar, posterior right thigh, just below the 
gluteal fold, which was tender to palpation, but with no 
muscle loss.  There was no weakness in the hamstrings, 
abductors, or gluteal muscles.  There was no adhesion to 
underlying tissue.  The only objective finding was pain on 
palpation.  July 1999 VA examination disclosed only soft 
tissue deformity on the right.  Motor strength was described 
as 5/5.  There was loss only of subcutaneous tissue.  The 
only objective finding was pain on motion.  

August 2000 VA examination discloses that the veteran had a 
palpable defect of the abductor magnus muscle, approximately 
4 centimeters by 4 centimeters in size, underneath the right 
posterior thigh scar.  Muscle strength was 4/5 for adduction 
and for flexion and testing of the hamstrings.  The examiner 
concluded that the veteran had a right posterior gluteal fold 
scar with an adductor muscle defect with minimal decreased in 
strength on examination.

At his hearing before the Board, the veteran testified that 
he had no muscle loss as a result of the right thigh injury, 
and that his primary complaint related to the posterior right 
thigh injury was pain associated with the scar, worse on 
motion.

The adductor magnus is defined by regulation as assigned to 
Muscle Group XV, the mesial thigh group of muscles.  The 
functions of MG XV include adduction of hip, flexion of hip, 
and flexion of knee.  A slight Muscle Group XV injury 
warrants a noncompensable rating; a moderate injury warrants 
a 10 percent rating; a moderately severe injury warrants a 20 
percent rating; a severe injury warrants a maximum 30 percent 
rating.  38 C.F.R. § 4.73, DC 5315.  By the terms of criteria 
for evaluation of muscle injuries, which include evaluation 
of any scar present as one of the criteria for evaluating the 
severity of muscle injury, a muscle injury rating includes 
scarring at the site.  For this reason, the veteran's right 
posterior thigh disability includes the disability due to a 
scar which was formerly evaluated under DC 7804. 

The evidence establishes that the veteran's defect of 
adductor magnus is small.  Although the defect results in 
pain, including fatigue with use of the muscle, the veteran 
retains good strength in the right thigh, retains essentially 
normal range of motion of the right hip and knee, and is able 
to use the right thigh muscles as necessary for walking 
without an assistive device.  The veteran's muscle defect is 
not of such size or severity as to warrant a finding that the 
muscle injury is severe, but it does meet the criteria for 
moderately severe injury.  

The veteran's right posterior thigh muscle injury is 
currently evaluated as 10 percent disabling under DCs 7804 
and 5313.  The evidence establishes that the veteran's muscle 
injury should be evaluated under DC 5315, together with DC 
7804, rather than under DC 5313.  A 20 percent evaluation is 
warranted under DC 5315 for moderately severe muscle injury 
of MG XV.  Therefore, a 20 percent evaluation, but no higher 
evaluation, is warranted for the veteran's right posterior 
thigh disability.  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for the right posterior thigh shell 
fragment wound.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  An increased 
evaluation from 10 percent to 20 percent is granted.




        (CONTINUED ON NEXT PAGE)


ORDER

The July 31, 1946, rating decision which reduced the combined 
50 percent pre-stabilization rating of bilateral penetrating 
wounds of the thighs to 10 percent for the left thigh was 
based on clear and unmistakable error, to the extent that it 
failed to assign a 50 percent evaluation for the service-
connected shell fragment wound, left posterior thigh, and to 
assign a separate, compensable, 10 percent evaluation for 
entrapment of the sciatic nerve.

The appeal for service connection for peripheral vascular 
disease is denied. 

The appeal for an evaluation in excess of 50 percent for a 
service-connected shell fragment wound, left posterior thigh, 
or in excess of 10 percent for entrapment of the left sciatic 
nerve is denied.

An increased evaluation from 10 percent to 20 for a service-
connected shell fragment wound, right posterior thigh, is 
granted, subject to law and regulations governing an award of 
monetary compensation; the appeal is granted to this extent 
only.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


